
	

113 HR 5781 : California Emergency Drought Relief Act of 2014
U.S. House of Representatives
2014-12-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		113th CONGRESS
		2d Session
		H. R. 5781
		IN THE SENATE OF THE UNITED STATES
		December 10, 2014Received; read twice and referred to the Committee on Energy and Natural ResourcesAN ACT
		To provide short-term water supplies to drought-stricken California.
	
	
		1.Short title; table of contents
			(a)Short titleThis Act may be cited as the California Emergency Drought Relief Act of 2014.
			(b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—California Emergency Drought Relief
					Sec. 101. Definitions.
					Sec. 102. Emergency projects.
					Sec. 103. Temporary operational flexibility for first few storms of the water year.
					Sec. 104. Progress report.
					Sec. 105. Status of surface storage studies.
					Title II—Protection of Third-Party Water Rights
					Sec. 201. Offset for State Water Project.
					Sec. 202. Area of origin protections.
					Sec. 203. No redirected adverse impacts.
					Sec. 204. Allocations For Sacramento Valley Contractors.
					Title III—Miscellaneous Provisions
					Sec. 301. Effect on existing obligations.
					Sec. 302. Termination of authorities.
				
			ICalifornia Emergency Drought Relief
			101.DefinitionsIn this title:
				(1)Central valley projectThe term Central Valley Project has the meaning given the term in section 3403 of the Central Valley Project Improvement Act (106
			 Stat. 4707).
				(2)DeltaThe term Delta means the Sacramento-San Joaquin Delta and the Suisun Marsh, as defined in sections 12220 and
			 29101 of the California Public Resources Code.
				(3)Negative impact on the long-term survivalThe term negative impact on the long-term survival means to reduce appreciably the likelihood of both the survival and recovery of a listed species
			 in the wild by reducing the reproduction, numbers, or distribution of that
			 species.
				(4)Salmonid biological opinionThe term salmonid biological opinion means the biological opinion issued by the National Marine Fisheries Service on June 4, 2009.
				(5)SecretariesThe term Secretaries means—
					(A)the Secretary of Commerce; and
					(B)the Secretary of the Interior.
					(6)Smelt biological opinionThe term smelt biological opinion means the biological opinion on the Long-Term Operational Criteria and Plan for coordination of
			 the Central Valley Project and State Water Project issued by the United
			 States Fish and Wildlife Service on December 15, 2008.
				(7)StateThe term State means the State of California.
				(8)State water projectThe term State Water Project means the water project described by California Water Code section 11550 et seq. and operated by
			 the California Department of Water Resources.
				102.Emergency projects
				(a)In generalSubject to the priority of individuals or entities, including those with Sacramento River
			 Settlement Contracts, that have priority to the diversion and use of water
			 over water rights held by the United States for operations of the Central
			 Valley Project and over rights held by the State for operations of the
			 State Water Project and the United States obligation to make a substitute
			 supply of water available to the San Joaquin River Exchange Contractors,
			 the Secretaries shall direct the operations of the Central Valley Project
			 and allow the State Water Project to provide the maximum quantity of water
			 supplies possible to Central Valley Project agricultural, municipal and
			 industrial, and refuge service and repayment contractors, and State Water
			 Project contractors, by approving, consistent with applicable laws
			 (including regulations)—
					(1)any project or operations to provide additional water supplies if there is any possible way
			 whatsoever that the Secretaries can do so unless the project or operations
			 constitute a highly inefficient way of providing additional water
			 supplies; and
					(2)any projects or operations as quickly as possible based on available information to address the
			 emergency conditions.
					(b)MandateIn carrying out subsection (a), the applicable Secretary shall—
					(1)authorize and implement actions to ensure that the Delta Cross Channel Gates remain open to the
			 maximum extent practicable using findings from the United States
			 Geological Survey on diurnal behavior of juvenile salmonids, timed to
			 maximize the peak flood tide period and provide water supply and water
			 quality benefits, consistent with operational criteria and monitoring set
			 forth in the California State Water Resources Control Board’s Order
			 Approving a Temporary Urgency Change in License and Permit Terms in
			 Response to Drought Conditions, effective January 31, 2014, or a successor
			 order;
					(2)
						(A)implement turbidity control strategies that allow for increased water deliveries for the Central
			 Valley Project and State Water Project while avoiding a negative impact on
			 the long-term survival delta smelt (Hypomesus transpacificus) due to
			 entrainment at Central Valley Project and State Water Project pumping
			 plants;
						(B)operating within the ranges provided for in the smelt biological opinion and the salmonid
			 biological opinion to minimize water supply reductions for the Central
			 Valley Project and the State Water Project, manage reverse flow in Old and
			 Middle Rivers at -5000 cubic feet per second (cfs) unless current
			 scientific data indicate a less negative Old and Middle River flow is
			 necessary to avoid a negative impact on the long-term survival of the
			 listed species; and
						(C)show in writing that any determination to manage OMR reverse flow at rates less negative than -5000
			 cubic feet per second is necessary to avoid a significant negative impact
			 on the long-term survival of the Delta smelt, including an explanation of
			 the data examined and the connection between those data and the choice
			 made prior to reducing pumping to a rate less negative than -5000 cfs;
						(3)adopt a 1:1 inflow to export ratio for the increment of increased flow of the San Joaquin River, as
			 measured as a 3-day running average at Vernalis during the period from
			 April 1 through May 31, resulting from voluntary sale, transfers, or
			 exchanges of water from agencies with rights to divert water from the San
			 Joaquin River or its tributaries on the condition that a proposed sale,
			 transfer, or exchange under this paragraph may only proceed if the
			 Secretary of the Interior determines that the environmental effects of the
			 proposed sale, transfer, or exchange are consistent with effects
			 permissible under applicable law (including regulations), and provided
			 that Delta conditions are suitable to allow movement of the acquired,
			 transferred, or exchanged water through the Delta consistent with the
			 Central Valley Project’s and the State Water Project’s permitted water
			 rights;
					(4)issue all necessary permit decisions under the authority of the Secretaries within 30 days of
			 receiving a completed application by the State to place and use temporary
			 barriers or operable gates in Delta channels to improve water quantity and
			 quality for Central Valley Project and State Water Project contractors and
			 other water users, which barriers or gates should provide benefits for
			 species protection and in-Delta water user water quality and shall be
			 designed such that formal consultations under section 7 of the Endangered
			 Species Act of 1973 (16 U.S.C. 1536) would not be necessary;
					(5)
						(A)complete all requirements under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) and the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) necessary to make final permit decisions on water transfer requests associated with voluntarily
			 fallowing nonpermanent crops in the State, within 30 days of receiving
			 such a request; and
						(B)allow any water transfer request associated with fallowing to maximize the quantity of water
			 supplies available for nonhabitat uses as long as the fallowing and
			 associated water transfer are in compliance with applicable Federal laws
			 (including regulations);
						(6)allow any North of Delta agricultural water service contractor with unused Central Valley Project
			 water to take delivery of such unused water through April 15, of the
			 contract year immediately following the contract year in which such water
			 was allocated, if—
						(A)the contractor requests the extension; and
						(B)the requesting contractor certifies that, without the extension, the contractor would have
			 insufficient supplies to adequately meet water delivery obligations;
						(7)to the maximum extent possible based on the availability and quality of groundwater and without
			 causing land subsidence—
						(A)meet the Level 2 and Level 4 water supply needs of units of the National Wildlife Refuge System in
			 the Central Valley of California, the Gray Lodge, Los Banos, Volta, North
			 Grasslands, and Mendota State wildlife management areas, and the
			 Grasslands Resources Conservation District in the Central Valley of
			 California through the improvement or installation of wells to use
			 groundwater resources and the purchase of water from willing sellers; and
						(B)make a quantity of Central Valley Project water obtained from the measures implemented under
			 subparagraph (A) available to Central Valley Project water service
			 contractors; and
						(8)implement instream and offsite projects in the Delta and upstream in the Sacramento River and San
			 Joaquin basins, in coordination with the California Department of Water
			 Resources and the California Department of Fish and Wildlife, that offset
			 the effects on species listed as threatened or endangered under the
			 Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) due to actions taken under this Act.
					(c)Other agenciesTo the extent that a Federal agency other than agencies headed by the Secretaries has a role in
			 approving projects described in subsections (a) and (b), the provisions of
			 this section shall apply to those Federal agencies.
				(d)Accelerated project decision and elevation
					(1)In generalUpon the request of the State, the heads of Federal agencies shall use the expedited procedures
			 under this subsection to make final decisions relating to a Federal
			 project or operation to provide additional water supplies or address
			 emergency drought conditions pursuant to subsections (a) and (b).
					(2)Request for resolution
						(A)In generalUpon the request of the State, the head of an agency referred to in subsection (a), or the head of
			 another Federal agency responsible for carrying out a review of a project,
			 as applicable, the Secretary of the Interior shall convene a final project
			 decision meeting with the heads of all relevant Federal agencies to decide
			 whether to approve a project to provide emergency water supplies.
						(B)MeetingThe Secretary of the Interior shall convene a meeting requested under subparagraph (A) not later
			 than 7 days after receiving the meeting request.
						(3)NotificationUpon receipt of a request for a meeting under this subsection, the Secretary of the Interior shall
			 notify the heads of all relevant Federal agencies of the request,
			 including the project to be reviewed and the date for the meeting.
					(4)DecisionNot later than 10 days after the date on which a meeting is requested under paragraph (2), the head
			 of the relevant Federal agency shall issue a final decision on the project
			 in writing.
					(5)Meeting convened by secretaryThe Secretary of the Interior may convene a final project decision meeting under this subsection at
			 any time, at the discretion of the Secretary, regardless of whether a
			 meeting is requested under paragraph (2).
					103.Temporary operational flexibility for first few storms of the water year
				(a)In generalConsistent with avoiding a negative impact on the long-term survival in the short-term upon listed
			 fish species beyond the range of those authorized under the Endangered
			 Species Act of 1973 (16 U.S.C. 1531 et seq.) and other environmental protections under subsection (d), the Secretaries shall authorize the
			 Central Valley Project and the State Water Project, combined, to operate
			 at levels that result in negative Old and Middle River flows at -7500
			 cubic feet per second (based on United States Geological Survey gauges on
			 Old and Middle Rivers) daily average for 28 cumulative days after October
			 1, as described in subsection (b).
				(b)Days of temporary operational flexibilityThe temporary operational flexibility described in subsection (a) shall be authorized on days that
			 the California Department of Water Resources determines the daily average
			 river flow of the Sacramento River is at, or above, 17,000 cubic feet per
			 second as measured at the Sacramento River at Freeport gauge maintained by
			 the United States Geologic Survey.
				(c)Compliance with ESA authorizationsIn carrying out this section, the Secretaries may continue to impose any requirements under the
			 smelt and salmonid biological opinions during any period of temporary
			 operational flexibility as they determine are reasonably necessary to
			 avoid additional negative impacts on the long-term survival of a listed
			 fish species beyond the range of those authorized under the Endangered
			 Species Act of 1973.
				(d)Other environmental protections
					(1)The Secretaries’ actions under this section shall be consistent with applicable regulatory
			 requirements under state law, including State Water Resources Control
			 Board Decision 1641, as it may be implemented in any given year.
					(2)During the first flush of sediment out of the Delta in each water year, and provided that such
			 determination is based upon objective evidence, OMR flow may be managed at
			 rates less negative than -5000 cubic feet per second for a minimum
			 duration to avoid movement of adult Delta smelt (Hypomesus transpacificus)
			 to areas in the southern Delta that would be likely to increase
			 entrainment at Central Valley Project and State Water Project pumping
			 plants.
					(3)This section shall not affect the application of the salmonid biological opinion from April 1 to
			 May 31, unless the Secretary of Commerce finds that some or all of such
			 applicable requirements may be adjusted during this time period to provide
			 emergency water supply relief without resulting in additional adverse
			 effects beyond those authorized under the Endangered Species Act of 1973.
			 In addition to any other actions to benefit water supply, the Secretary
			 and the Secretary of Commerce shall consider allowing through-Delta water
			 transfers to occur during this period.
					(4)During operations under this section, the Secretary of the Interior, in coordination with the Fish
			 and Wildlife Service, National Marine Fisheries Service, and California
			 Department of Fish and Wildlife, shall undertake a monitoring program and
			 other data gathering to ensure incidental take levels are not exceeded,
			 and to identify potential negative impacts and actions, if any, necessary
			 to mitigate impacts of the temporary operational flexibility to species
			 listed under the Endangered Species Act of 1973.
					(e)Technical adjustments to target periodIf, before temporary operational flexibility has been implemented on 28 cumulative days, the
			 Secretaries operate the Central Valley Project and the State Water Project
			 combined at levels that result in Old and Middle River flows less negative
			 than -7500 cubic feet per second during days of temporary operational
			 flexibility as defined in subsection (b), the duration of such operation
			 shall not be counted toward the 28 cumulative days specified in subsection
			 (a).
				(f)Emergency consultation; effect on running averages
					(1)If necessary to implement the provisions of this section, the Secretary of the Interior shall use
			 the emergency consultation procedures under the Endangered Species Act of
			 1973 and its implementing regulation at section 402.05, title 50, Code of
			 Federal Regulations, to temporarily adjust the operating criteria under
			 the biological opinions, solely for the 28 cumulative days of temporary
			 operational flexibility—
						(A)no more than necessary to achieve the purposes of this section consistent with the environmental
			 protections in subsections (c) and (d); and
						(B)including, as appropriate, adjustments to ensure that the actual flow rates during the periods of
			 temporary operational flexibility do not count toward the 5-day and 14-day
			 running averages of tidally filtered daily Old and Middle River flow
			 requirements under the biological opinions.
						(2)At the conclusion of the 28 cumulative days of temporary operational flexibility, the Secretary of
			 the Interior shall not reinitiate consultation on these adjusted
			 operations, and no mitigation shall be required, if the effects on listed
			 fish species of these operations under this section remain within the
			 range of those authorized under the Endangered Species Act. If the
			 Secretary of the Interior reinitiates consultation, no mitigation measures
			 shall be required.
					(g)Level of detail required for analysisIn articulating the determinations required under this section, the Secretaries shall fully satisfy
			 the requirements herein but shall not be expected to provide a greater
			 level of supporting detail for the analysis than feasible to provide
			 within the short time frame permitted for timely decision-making in
			 response to changing conditions in the Delta.
				104.Progress reportNinety days after the date of the enactment of this Act and every 90 days thereafter, the
			 Secretaries shall provide a progress report describing the implementation
			 of sections 101, 102, and 103 to the Committee on Natural Resources in the
			 House of Representatives and the Committee on Energy and Natural Resources
			 in the Senate.
			105.Status of surface storage studiesOne year after the date of the enactment of this Act, the Secretary of the Interior shall provide a
			 progress report on the status of feasibility studies undertaken pursuant
			 to section 103(d)(1) to the Committee on Natural Resources in the House of
			 Representatives and the Committee on Energy and Natural Resources in the
			 Senate. The report shall include timelines for study completion, draft
			 environmental impact statements, final environmental impact statements,
			 and Records of Decision.
			IIProtection of Third-Party Water Rights
			201.Offset for State Water Project
				(a)Implementation impactsThe Secretary of the Interior shall confer with the California Department of Fish and Wildlife in
			 connection with the implementation of this Act on potential impacts to any
			 consistency determination for operations of the State Water Project issued
			 pursuant to California Fish and Game Code section 2080.1.
				(b)Additional yieldIf, as a result of the application of this Act, the California Department of Fish and Wildlife—
					(1)revokes the consistency determinations pursuant to California Fish and Game Code section 2080.1
			 that are applicable to the State Water Project;
					(2)amends or issues one or more new consistency determinations pursuant to California Fish and Game
			 Code section 2080.1 in a manner that directly or indirectly results in
			 reduced water supply to the State Water Project as compared with the water
			 supply available under the smelt biological opinion and the salmonid
			 biological opinion; or
					(3)requires take authorization under section 2081 for operation of the State Water Project in a manner
			 that directly or indirectly results in reduced water supply to the State
			 Water Project as compared with the water supply available under the smelt
			 biological opinion and the salmonid biological opinion,and as a consequence of the Department’s action, Central Valley Project yield is greater than it
			 would have been absent the Department’s actions, then that additional
			 yield shall be made available to the State Water Project for delivery to
			 State Water Project contractors to offset losses resulting from the
			 Department’s action.(c)Notification related to environmental protectionsThe Secretary of the Interior shall immediately notify the Director of the California Department of
			 Fish and Wildlife in writing if the Secretary of the Interior determines
			 that implementation of the smelt biological opinion and the salmonid
			 biological opinion consistent with this Act reduces environmental
			 protections for any species covered by the opinions.
				202.Area of origin protections
				(a)In generalThe Secretary of the Interior is directed, in the operation of the Central Valley Project, to
			 adhere to California’s water rights laws governing water rights priorities
			 and to honor water rights senior to those held by the United States for
			 operation of the Central Valley Project, regardless of the source of
			 priority, including any appropriative water rights initiated prior to
			 December 19, 1914, as well as water rights and other priorities perfected
			 or to be perfected pursuant to California Water Code Part 2 of Division 2.
			 Article 1.7 (commencing with section 1215 of chapter 1 of part 2 of
			 division 2, sections 10505, 10505.5, 11128, 11460, 11461, 11462, and
			 11463, and sections 12200 to 12220, inclusive).
				(b)DiversionsAny action undertaken by the Secretaries pursuant to both this Act and section 7 of the Endangered
			 Species Act of 1973 (16 U.S.C. 1531 et seq.) that requires that diversions from the Sacramento River or the San Joaquin River watersheds
			 upstream of the Delta be bypassed shall not be undertaken in a manner that
			 alters the water rights priorities established by California law.
				(c)Endangered Species ActNothing in this title alters the existing authorities provided to and obligations placed upon the
			 Federal Government under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.), as amended.
				(d)ContractsWith respect to individuals and entities with water rights on the Sacramento River, the mandates of
			 this section may be met, in whole or in part, through a contract with the
			 Secretary executed pursuant to section 14 of Public Law 76–260; 53 Stat. 1187 (43 U.S.C. 389) that is in conformance with the Sacramento River Settlement Contracts renewed by the Secretary in
			 2005.
				203.No redirected adverse impacts
				(a)In generalThe Secretary of the Interior shall ensure that, except as otherwise provided for in a water
			 service or repayment contract, actions taken in compliance with legal
			 obligations imposed pursuant to or as a result of this Act, including such
			 actions under section 7 of the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) and other applicable Federal and State laws, shall not directly or indirectly—
					(1)result in the involuntary reduction of water supply or fiscal impacts to individuals or districts
			 who receive water from either the State Water Project or the United States
			 under water rights settlement contracts, exchange contracts, water service
			 contracts, repayment contracts, or water supply contracts; or
					(2)cause redirected adverse water supply or fiscal impacts to those within the Sacramento River
			 watershed, the San Joaquin River watershed or the State Water Project
			 service area.
					(b)CostsTo the extent that costs are incurred solely pursuant to or as a result of this Act and would not
			 otherwise have been incurred by any entity or public or local agency or
			 subdivision of the State of California, such costs shall not be borne by
			 any such entity, agency, or subdivision of the State of California, unless
			 such costs are incurred on a voluntary basis.
				(c)Rights and obligations not modified or amendedNothing in this Act shall modify or amend the rights and obligations of the parties to any
			 existing—
					(1)water service, repayment, settlement, purchase, or exchange contract with the United States,
			 including the obligation to satisfy exchange contracts and settlement
			 contracts prior to the allocation of any other Central Valley Project
			 water; or
					(2)State Water Project water supply or settlement contract with the State.
					204.Allocations For Sacramento Valley Contractors
				(a)Allocations
					(1)In generalSubject to paragraph (2) and subsection (b), the Secretary of the Interior is directed, in the
			 operation of the Central Valley Project, to allocate water provided for
			 irrigation purposes to existing Central Valley Project agricultural water
			 service contractors within the Sacramento River Watershed in compliance
			 with the following:
						(A)Not less than 100 percent of their contract quantities in a Wet year.
						(B)Not less than 100 percent of their contract quantities in an Above Normal year.
						(C)Not less than 100 percent of their contract quantities in a Below Normal year that is preceded by an Above Normal or a Wet year.
						(D)Not less than 50 percent of their contract quantities in a Dry year that is preceded by a Below Normal, an Above Normal, or a Wet year.
						(E)In all other years not identified herein, the allocation percentage for existing Central Valley
			 Project agricultural water service contractors within the Sacramento River
			 Watershed shall not be less than twice the allocation percentage to
			 south-of-Delta Central Valley Project agricultural water service
			 contractors, up to 100 percent; provided, that nothing herein shall
			 preclude an allocation to existing Central Valley Project agricultural
			 water service contractors within the Sacramento River Watershed that is
			 greater than twice the allocation percentage to South-of-Delta Central
			 Valley Project agricultural water service contractors.
						(2)ConditionsThe Secretary’s actions under paragraph (a) shall be subject to—
						(A)the priority of individuals or entities with Sacramento River water rights, including those with
			 Sacramento River Settlement Contracts, that have priority to the diversion
			 and use of Sacramento River water over water rights held by the United
			 States for operations of the Central Valley Project;
						(B)the United States obligation to make a substitute supply of water available to the San Joaquin
			 River Exchange Contractors; and
						(C)the Secretary’s obligation to make water available to managed wetlands pursuant to section 3406(d)
			 of the Central Valley Project Improvement Act (Public Law 102–575).
						(b)Protection of municipal and industrial suppliesNothing in subsection (a) shall be deemed to—
					(1)modify any provision of a water service contract that addresses municipal and industrial water
			 shortage policies of the Secretary;
					(2)affect or limit the authority of the Secretary to adopt or modify municipal and industrial water
			 shortage policies;
					(3)affect or limit the authority of the Secretary to implement municipal and industrial water shortage
			 policies; or
					(4)affect allocations to Central Valley Project municipal and industrial contractors pursuant to such
			 policies.Neither subsection (a) nor the Secretary’s implementation of subsection (a) shall constrain, govern
			 or affect, directly or indirectly, the operations of the Central Valley
			 Project’s American River Division or any deliveries from that Division,
			 its units or its facilities.(c)No effect on allocationsThis section shall not—
					(1)affect the allocation of water to Friant Division contractors; or
					(2)result in the involuntary reduction in contract water allocations to individuals or entities with
			 contracts to receive water from the Friant Division.
					(d)Program for water reschedulingThe Secretary of the Interior shall develop and implement a program, not later than 1 year after
			 the date of the enactment of this Act, to provide for the opportunity for
			 existing Central Valley Project agricultural water service contractors
			 within the Sacramento River Watershed to reschedule water, provided for
			 under their Central Valley Project water service contracts, from one year
			 to the next.
				(e)DefinitionsIn this section:
					(1)The term existing Central Valley Project agricultural water service contractors within the Sacramento River
			 Watershed means water service contractors within the Shasta, Trinity, and Sacramento River Divisions of the
			 Central Valley Project, that have a water service contract in effect, on
			 the date of the enactment of this section, that provides water for
			 irrigation.
					(2)The year type terms used in subsection (a) have the meaning given those year types in the
			 Sacramento Valley Water Year Type (40–30–30) Index.
					IIIMiscellaneous Provisions
			301.Effect on existing obligationsNothing in this Act preempts or modifies any existing obligation of the United States under Federal
			 reclamation law to operate the Central Valley Project in conformity with
			 State law, including established water rights priorities.
			302.Termination of authoritiesThis Act shall expire on September 30, 2016, or the date on which the Governor of the State
			 suspends the state of drought emergency declaration, whichever is later.
			
	Passed the House of Representatives December 9, 2014.Karen L. Haas,Clerk
